Title: To James Madison from Thomas Jefferson, 30 October 1794
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Monticello Oct. 30. 94.
In the moment of the departure of the post it occurs to me that you can, by the return of it, note to me the amount of Mazzei’s claim against Dohrman, for the information of the Van Staphorsts. I will put off my answer to them for that purpose. The day you left me I had a violent attack of the Rheumatism which has confined me ever since. Within these few days I have crept out a little on horseback, but am yet far from being well, or likely to be so soon. I wish much to see the speech, & to know how such an armament against people at their ploughs, will be represented, and an appeal to arms justified before that to the law had been tried & proved ineffectual, by the fact, not by the certified opinion of a magistrate paving the way to an embassy. Adieu, a thousand respects to mrs. Madison & joys perpetual to both.
